Citation Nr: 0717927	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-34 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and for bilateral tinnitus.  The Board 
has reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claim.   

The veteran attributes his claimed hearing loss and tinnitus 
to injury caused by noise experienced while serving on the 
U.S.S. Wasp during World War II.  The veteran testified that 
while assigned to that ship, his battle station was 
underneath a 5 inch gun, which was about 10 to 20 feet away.  
He asserts that his claimed bilateral hearing loss and 
tinnitus resulted from exposure to the proximate firings of 
the 5 inch gun. 

With respect to the asserted inservice etiology of the 
claimed bilateral hearing loss and tinnitus, the following is 
material to the veteran's claim.  The record indicates that 
the veteran served from August 1944 to June 1946.  An 
abstract of service indicates that the veteran was assigned 
to the U.S.S. Wasp beginning in April 1945.  There are also 
service medical records dated from July 1945 to June 1946 
noting that the veteran was aboard that ship.  The reported 
history of military noise exposure during service-noise 
exposure during World War II onboard the aircraft carrier 
U.S.S. Wasp during combat operations-is entirely consistent 
with the place and circumstances of the veteran's service; 
which would necessarily include duties during combat 
differing from those of his normal duties reportedly as a 
laundry specialist.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

During the February 2006 VA audiology examination, the 
audiometric evaluation revealed findings of pure tone 
thresholds that meet the criteria to be considered a 
disability for VA purposes under 38 C.F.R. § 3.385.  Also, 
tinnitus was diagnosed and linked to the hearing loss.  
However, in a March 2006 addendum to that examination, the 
examiner provided an opinion, essentially that the hearing 
loss and tinnitus were not at least as likely as not 
(probability of less than 50 percent) caused by or a result 
of military noise exposure and/or acoustic trauma.

During that examination, however, the examiner reported that 
no service military records were available for review.  As 
indicated above, the claims file does contain service medical 
records.  Review of such records is essential in making an 
assessment of the likelihood that the claimed hearing loss 
and/or tinnitus are the result of service.

Further, at the March 2007 hearing, the veteran testified 
indicating that he had received treatment at VA three years 
before; and that he had used hearing aids for 25 years, 
indicating that other previous treatment records may exist.  
However, other than a solitary VA report of hospitalization 
in March 1986, the claims file does not contain any post-
service medical records of treatment; and there is no 
indication that such records have been requested by the RO.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)   

Therefore, the Board is of the opinion that the RO should 
attempt to obtain copies of any medical records after service 
related to treatment for the claimed bilateral hearing loss 
and/or tinnitus.  Thereafter, the RO should arrange for the 
veteran to be examined for any ear disease associated with 
the claimed bilateral hearing loss and tinnitus; and, taking 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one, 
provide an opinion as to whether any such disability 
diagnosed is related to service.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In sum, to ensure that the duty to assist has been met, then 
after obtaining any relevant medical records outstanding, VA 
audiologic, external, and otoscopic examination is necessary 
to determine the nature and etiology of any bilateral hearing 
loss and/or tinnitus.  Such examination would be instructive 
with regard to the appropriate disposition of the hearing 
loss and tinnitus claims under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical care providers who evaluated or 
treated him for his hearing loss and/or 
tinnitus condition since service.  Attempt 
to obtain copies of medical records from 
all sources identified not of record 
already; obtain any VA treatment records; 
and associate these with the claims file.

2.  The RO should schedule the veteran for 
VA audiologic, external, and otoscopic 
examination, to determine the nature and 
etiology of any hearing loss and/or 
tinnitus.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all pertinent 
findings should be set forth in detail.  
Include results of all diagnostic and 
clinical tests conducted in the 
examination report.

The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
report should include a narrative report 
elicited from the veteran, of pertinent 
service history; history of military, 
occupational, and recreational noise 
exposure; and history of ear disease, head 
or ear trauma, etc.  

If tinnitus is reported, obtain and 
include a report by the veteran of the 
date and circumstances of onset; whether 
it is unilateral or bilateral; and whether 
it is persistent or recurrent. 

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to respond.

For each ear, definitive findings and 
diagnoses should be made and recorded, to 
include pure tone audiometric thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry using 
the Maryland CNC testing (reported in 
percentages) for each ear.

After reviewing the available medical 
records (including service medical records 
contained in the claims file), eliciting 
pertinent history from the veteran, and 
examining the appellant, then the examiner 
should render comments specifically 
addressing the following question 
regarding each ear: If a hearing loss 
disability and/or tinnitus is diagnosed, 
and based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) that 
such disorder is the result of, or was 
increased by, injury or disease incurred 
during active service; to include conceded 
exposure to noise in the course of his 
duties onboard the U.S.S. Wasp from April 
1945 through June 1946 during combat 
operations in World War II.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and bilateral 
tinnitus.  If a determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



